Title: To George Washington from William Lord Stirling Alexander, 14 September 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Albany Septr 14: 1782.
                  
                  I had the honor of writeing your Excly the 7th Instant by the post; since which nothing material has occur’d.  the frontiers to the Northward as well as Westward as yet Continue in peace.
                  Yesterday arrived here from Canada one man and 22 Weomen and Children taken about two years ago on the Ohio and frontiers of pensilvania and Virginia by the Indians among whom they remained till last Spring, and left Montreal the 23d August.  they say that two days before they left that place, Sir John Johnson arrived there from Hallifax, and was the next day to proceed up the St Lawrence to the Indian Country and that large quantities of Blankets and other Indian Goods, Arms and Amunition were prepareing to go with him.  with these people Came a Certain Capt. Sherwood of Col: Grahams Regiment of New york Levies, he is on his parole to return when Called for, his residence is in the Nine partners in Dutchess County.  the other 23. I shall send by the first Sloop to New Windsor in their way to Philadelphia with a line to the Secretary at War, where they may be farther examined if thought necessary.
                  From this movement of Sir John’s and other Circumstances, I am apprehensive that the Enemy mean to make themselves Strong on the western lakes, and to Streighten our frontier on that Side as much as possible; and this they can effectually do, while they have access to Lake Ontario and of Course to all the Great Lakes above it.  the only way I know of to Cut of that access effectually, is to possess a good respectable post at Oswegatie or La Gallete, it is Scituated at the head of the rapids of the River St Lawrence, and has a deep navigation into Lake Ontario, and about fifty miles S.W. from the point where the Lat: 45º Strikes the St Lawrance.  the approach to it from Montreal either by land or Water is difficult and only in small boats; it can be easily Supported from Oswego in Vessels of any Size.  I enclose your Excellency the information of Wm Mullen and a list of the persons arrived from Canada.  with great Respect and Regard I am your Excellency’s Most Obt Humble Servant
                  
                     stirling,
                     
                  
                Enclosure
                                    
                     
                        Albany Sept. 13th 1782
                     
                     A List of Prisoners Names Return’d from Canada to this place
                     Adriel Sherwood Capt. Colo. Grahams Regt N. York Levies—on parole to return when Called for.
                     Inhabitants of Viriginia and Pensylvania
                     Margaret Reynolds
                     Mary Reynolds
                     Joseph Reynolds
                     Betsey Reynolds
                     John Reynolds
                     Sarah Reynolds
                     William ReynoldsThomas Reynolds
                     Agnes Sturgis
                     Margaret Sturgis
                     Jean Potter
                     Isabell Potter
                     Agnes Atcherson
                     Remphrey Atcherson
                     Jean Atcherson
                     Mary Warker
                     Martha Warker
                     James Warker
                     Mary Fisher
                     Mary Yong
                     Hannah Solada
                     Sarah Cole
                     William McMullen
                     
                  
                  
                Enclosure
                                    
                     
                        
                           c.14 September 1782
                        
                     
                     William McMullen one of the Prisoners whose names are enclos’d—says he left Detroit the 7th of June last, that part of the 8th & 47th Regiments were there very busily employed in constructing works—They were building a large sod Fort in which they mount 22 pieces of Cannon, which they call Fort le Neiuf—they are likewise building a large magazine and Barracks—that they could find no water within half a mile of the Fort, they were oblidgd to bring the whole for their use from that distance—the 20th of June he came to Montreal, which place he left the 22d of August, he does not know the number of Troops at that place—he saw none but Germans—the Quebec Fleet arriv’d the 20th of June—36 Sail of merchantmen and Transports, one Frigate of 36 Guns oversat coming up the River entirely lost, she was loaded with dry goods, he saw three of the people who were on board her—no talk of any Troops having arriv’d at Quebec—one of the women says she was at Niagara when Major Ross’s party return’d last Fall—not more than one third she imagines ever reach’d that place, some came in two weeks sooner than others, all frozen and in a most deplorable situation.
                     
                  
                  
               